 134DECISIONSOF NATIONALLABOR RELATIONS BOARDAustin Developmental Center,Inc.andGeneral Ser-vice Employees Union,Local 73, ServiceEmploy-ees InternationalUnion,AFL-CIO,'Petitioner.Case 13-RC-13783September 24, 1976DECISION ON REVIEW AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSOn December 9, 1975, the Regional Director forRegion 13 issued a Decision and Order in the above-entitled proceeding in which he dismissed the peti-tion because he found that it would not effectuatethe policies of the Act to assert jurisdiction. Thereaf-ter, in accordance with Section 102.67 of the Nation-alLabor Relations Board Rules and Regulations,Series 8, as amended, the Petitioner filed a timelyrequest for review of the Regional Director's deci-sion, contending that the Regional Director departedfrom officially reported precedent and ignored sub-stantial factual issues. By telegraphic order datedJanuary 22, 1976, the Board granted the Petitioner'srequest for review. Thereafter the Employer filed abrief on review, the Petitioner filed a motion to strikeEmployer's brief, and the Employer filed a reply tothe Petitioner's motion.2Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscasewith respect to the issue under review andmakes the following findings:1.Austin Developmental Center, Inc., is a not-for-profit Illinois corporation engaged in providing edu-cational and counseling services to children betweenthe ages of 5 and 13. The facility's student populationconsists of children who, based on psychological test-ing and other information, are designated by theSchool Board of Education as socially maladjustedand unable to function properly in public schoolclassrooms. The goal of the Center is to educate thestudents so they can return to the public school envi-ronment. In filling this function, it provides educa-tional services in a small class with close supervision.Thus, the Center, which has a capacity of 24 stu-dents, places its pupils in a class of approximately 8students with 1 teacher and 1 teacher aide. The edu-1The name of the Petitioner appears as amended at the hearing2The Petitioner'smotion to strike the Employer's brief because it makesassertions of fact not in the record is hereby denied as the Board, in reach-ing Its decision in this case,has considered only the record evidencecational services are provided on an unstructured ba-siswhich allows for the individual needs of the stu-dents. Classes are scheduled betwen 8:30 a.m. and1:30 p.m. The Center provides a breakfast and lunchprogram for its students, but there areno residentialfacilities.At the end of the schoolday, the childrenreturn to their homes.The educational staff works jointly with the coun-seling staff in both screening students and in makinghome visits. The counselors attend to the needs of thefamilies of the children enrolled at the Center, suchas arranging for medical appointmentsor insuringthat children are properly enrolled in schools. Al-though there are separate directors for thecounselingstaff and the educational staff, the programs interre-late so that when a member of the teaching staffmakes a visit to the home of a student, for example,that teacher is supervised by the director of counsel-ing.The Employer had grossrevenuesof $309,679 inits fiscal year ending June 30, 1975. Of this amount,$236,837 were received as a grant from theIllinoisDepartment of Mental Health; $56,954 were receivedfrom contributions in kind; and $11,698 were re-ceived in tuition reimbursements from the ChicagoBoard of Education. The Employer spent in excess of$2,000 on the purchaseof insurancefrom out-of-state sources.The Regional Director found that the Employerwas not a health care institution but rather a "non-profit non-commercial charitable child care facility,"over which the Board would not assert jurisdictionfor reasons set forth inMing Quong Children's Cen-ter,210 NLRB 899 (1974). However,subsequent tohis decision, the Board inThe Rhode Island CatholicOrphan Asylum, a/k/a St. Aloysius Home 3concludedthat the rationale ofMing Quongwas no longer via-ble in view of the recent health careamendments tothe Act. The Board affirmatively stated that hence-forth in applying its discretionary jurisdictional stan-dards, no distinction would be made between chari-table and noncharitable institutions.As it appears that the Employer operates a special-ized child care institution and asitsgross revenuesexceed the jurisdictional standard of $250,000 forsuch an institution,' we find thatitwill effectuate thepolicies of the Act to assert jurisdictionherein.'Our dissenting colleague, relying onOverbrookSchool for the Blind 6andPennsylvania School for the3224 NLRB 1344 (1976)Salt and Pepper Nursery School &KindergartenNo2,222 NLRB 1295(1976)5Member Fanning concurs in the result herein for the reasons stated inhis separate opinions inThe Rhode Island CatholicOrphanAsylum,andSaltand Pepper Nursery School, supra,however,he would apply a jurisdictionalstandard of $100,000 for institutions such as the Employer here6213 NLRB 511 (1974)226 NLRB No. 24 AUSTIN DEVELOPMENTAL CENTER, INC.135Deaf,7assertsthat the Employer is an adjunct to apublic school system and that we should thereforedecline to assert jurisdiction over it.We disagree. Inboth of the citedcases.the government or its agen-ciesexercised substantially more control over the em-ployers than is here present. Thus, inOverbrookSchool,the Pennsylvania Department of Educationapproved and authorized tuition payments based onthe school's conformance to department regulations.These regulations governed -class size,curriculum,certification of the professional staff, and even thematerials, supplies, and equipment used in theschools. In addition, the employer was also requiredto submit an annual report on its conditions to -thestate legislature. These same factors were present inthePennsylvania School for the Deaf.8in the lattercase,there was the additional factor that state lawrequired the educational services which were provid-ed.The above factors can be contrasted with the in-stant case, where the record shows only that the Em-ployer must comply with building code standards,and that 20 percent of the Center's staff must be cer-tified:Under= these circumstances, the cases uponwhich our colleague relies are clearly inapposite .9Our dissenting colleague nevertheless maintains, ineffect, that because "the Center provides an educa-tional function for a public school system" this aloneestablishes its exemption from the Act. A similarcontention was advanced and rejected inGeorge Jun-ior Republic,224' NLRB -1581 (1976).10 There, the ma-jority found,that if this contention had merit thenany and all schools operating under the certificationand inspection regulations of the various Stateswould be exempt from our jurisdiction irrespective ofwhether their relationship with the public school sys-tem was intimate or remote. The majority furtherpointed out that the record evidence in theOverbrookSchoolandPennsylvania School for the Deafcases es-tablished that the schools had "a special relationshipto the public school system which, through the De-7 213 NLRB 513 (1974)8Rather than subnutting an annual report to the state legislature, theemployer inPennsylvania School isrequired to submit a detailed monthlystatement of income and expenses to the Bureau of Special Education.9Member Fanning agrees that this case is distinguishable fromOverbrookSchool for the BlindandPennsylvania School for the Deaf,and that thosecases are therefore inapposite.This shouldnot be taken as necessarily indi-cating his approval of those decisions as he does not believe the fact that aprivate corporation is performing functions which otherwise might be per-formed by the State,or a political subdivision thereof,justifies a decision ofthe Board to decline jurisdiction over such operations.See, for example, hisdissenting opinions inCurrent ConstructionCorp.and Samuel M Wagner,209 NLRB 718 (1974),Rural FireProtectionCompany,216 NLRB 584(1975); andMitchell School, Incorporated and Main Line Day School, Incor-porate;224 NLRB 1017 (1976).10Member Fanning did not participate inGeorge Junior Republic,anddoes not necessarily approve all of its findings or rationale.See In 9, abovepartment of Education, exercises substantial and di-rect control over the school's operation." In the in-stant case, there is simply too little connection be-tween the operation of the Employer's specializedchild care services and the public school system toestablish the exemption.We- find no more basis forconcluding that the Employer shares the State's ex-emption than we would for any of the archdiocesanor nonprofit schools over which we have taken juris-diction. To decline jurisdiction, as would the Chair-man, merely because the Employer performs the"educational function" which is also performed bythe State and is generally regarded as a "public"function would lead to our declining jurisdiction overthose who build roads and buildings for the States orcities, or ships and planes for the armed forces.2.The labor organization involved claims to rep-resent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4.As the Regional Director made no unit determi-nation and as the record does not afford a sufficientbasis for finding an appropriate unit, we shall re-mand the case to the Regional Director,ORDERIt is hereby ordered that the petition be, and ithereby is, reinstated and that the case be, and it here-by is, remanded to the Regional Director for furtherappropriate action, consistent with this Decision onReview and Order.CHAIRMAN MURPHY,dissenting:Contrary to my colleagues, I find that the assertionof jurisdiction over the Employer herein is not war-ranted. In the first place, Austin Developmental Cen-ter functions as an adjunct to a public school systemand it shares the exemption of that system. As themajority points out, the Employer provides educa-tional services to emotionally disturbed children whoare designated by the Board of Education as unableto function in a public school classroom. In order toperform these services, the Center has been certifiedto receive tuition reimbursement from the ChicagoBoard of Education and is, in fact, partially fundedfrom this source. To qualify for this aid, theEmployer's facilities are required to meet buildingcode standards," and at least 20 percent of theCenter's staff who are directly involved with the stu-11The recordshows that in order to be certified the Center had to moveits facilities because its former location did not comply with building codestandards 136DECISIONSOF NATIONALLABOR RELATIONS BOARDdents must be certified by the State in special educa-tion.The goal of the Center is to educate its pupils sothey can return to the public school environment. Inthis respect, a student's tenure at the school is by nomeans expected to be permanent. Rather, studentsremain only until such time as they are able to re-sume their studies in a public school. The Center thusacts as a surrogate to the public schools during peri-ods when children are experiencing emotional diffi-culties and, as such, functions as an adjunct to thepublic school system.12 Thus, in providing education-al services to emotionally disturbed children, the Em-ployer supplements the facilities of the public schoolsystem by performing specialized educational func-tionswhich the school has elected not to performitself.13 In this capacity, the Employer's activities areessentially so interrelated with the public school sys-tem as to share its exemption. Accordingly, in myview, the Board should exercise its discretion and de-cline to assert jurisdiction over the Employer.Alternatively, I would also affirm the RegionalDirector's dismissal of the petition based on the ra-tionale articulated inMing Quong.14In that case, theBoard determined that it would not effectuate thepolicies of the Act to assert jurisdiction, absent spe-cial justification, over a nonprofit child care facilitywhose activities are noncommercial in nature and areintimately connected with the charitable purposes ofthe institution. The factors relied on by the Board in12 See, a g,OverbrookSchool for theBlind,213 NLRB 511 (1974),Penn-sylvaniaSchool for the Deaf,213 NLRB 513 (1974) While theextent of theState's control overthe employersin those casesmay have beengreater, asmy colleagues argue, that does not negate the fact that, as in the case ofthose employers,the Center provides an educational function fora publicschool system13CfCurrentConstructionCorp,209 NLRB 718 (1974)14Ming QuongChildren's Center,210 NLRB 899 (1974)Ming Quongare also present here. Thus, the Employ-er operates a nonprofit, noncommercial, charitablechild care facility. The facts here are also similar tothose inSt. Aloysfus Home,"wherein the Board over-ruledMing Quong.Idissented inSt.Aloysiusbe-cause, in my opinion, the Board should continue todecline jurisdiction over noncommercial nonprofitchild care facilities such as the Employer here. Sucha policy, in my view, conforms with the clear con-gressional intent that nonprofit operations of elee-mosynary organizations be exempted from theBoard's jurisdiction. The arguments of my colleaguesare specious on their face and do not merit or requirea response. It is to be noted, however, that their viewbased on the decision inGeorge Junior Republicisgrounded upon a position from which I dissented inSt.Aloysius Home, supra.And the analogy to paro-chial schools is totally inapposite; they are a volun-tary substitute for the public school system, whereasthe instant Employer supplies services which theschool system is obligated to provide but which itmakes available only through this Employer. An ad-junct, in my opinion, exists only when the disputedoperation is the instrument of the State, not merelyparallel to a service otherwise provided by the gov-ernment.Accordingly, for the reasons set forth above andmore fully expressed in my dissent in St.AloysiusHome,Iwould dismiss the instant petition. In anyevent, assumingarguendothe validity of my col-leagues' position on the effect of the hospital amend-ments, as noted above, I find this operation to beentirely local and would refuse to assert jurisdictionon that ground alone.15The RhodeIslandCatholic Orphan Asylum, a/k/a St Aloysfus Home,224 NLRB 1344 (1976)